Citation Nr: 1522215	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-07 579	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a waiver of an overpayment of death pension benefits in the currently calculated amount of $31,328.00 for the period beginning February 1, 2008, and ending August 31, 2012.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1946 to October 1947.  The Veteran died in 1995, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 determination issued by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that, although jurisdiction of the appellant's claims file lies with the Nashville, Tennessee RO, pension awards from that RO are processed at the Milwaukee Pension Management Center (PMC).

The December 2012 COWC decision considered the question of waiver of recovery of an overpayment of death pension benefits.  The Committee denied the appellant's request for a waiver of recovery of an overpayment of death pension benefits in the calculated amount of $31,328.00 and the overpayment was from the period from February 1, 2008 to August 31, 2012.

In the VA Form 9 the appellant submitted in March 2013, she indicated that she wanted to present testimony at a Board hearing to be held at the Nashville RO.  Therefore, a Travel Board hearing was scheduled for November 18, 2013.  However, on November 1, 2013, the appellant's representative submitted a written statement in which it was stated the appellant wanted to cancel that Board hearing.  Her request for a Board hearing is therefore considered withdrawn.  As there is no outstanding hearing request, the Board will proceed with consideration of the issue on appeal.

In addition to the paper claims file, there is an electronic file associated with the claim.  The electronic file does currently contain evidence pertinent to the claim that is not already included in the paper claims files, including copies of notice and demand letters.  An Income Verification Match (IVM) folder also exists.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

Review of the evidence of record reveals that the appellant was initially granted death pension benefits by way of a rating decision issued in May 1999, and those benefits were payable from February 1, 1999.  The evidence of record indicates that the death pension payments were subsequently terminated for the period from February 1, 2001 to November 30, 2004, and a demand letter for $15,134.00 was issued in December 2003, by the VA Debt Management Center (DMC) in St. Paul, Minnesota.  In March 2005, COWC denied the appellant's request for a waiver of recovery of an overpayment of death pension benefits in the calculated amount of $15,134.00.  COWC found that the appellant had exhibited bad faith in not reporting her earned and unearned income beginning in 2001.  There is no indication in the evidence of record that the appellant initiated any sort of appeal in connection with this demand letter.

The appellant's subsequent application for death pension benefits was approved in August 2005; the August 2005 notice letter from the PMC stated that the pension benefits were payable from February 1, 2005, but that all or part of the check would be taken to satisfy the appellant's debt.  An August 2006 letter from the PMC informed the appellant that a decrease in her claimed medical expenses had resulted in a decrease in her pension rate.  Her benefits were therefore adjusted and this resulted in an overpayment.  A similar letter was issued by the PMC in February 2008, wherein the appellant was informed that her benefits had been adjusted and this resulted in an overpayment.  

In March 2011, a demand letter for $5,598.00 was issued by the DMC in St. Paul, Minnesota.  The demand letter stated that the appellant's benefits would be withheld until the overpayment was recouped and that the withholding was scheduled to begin in June 2011.

In November 2012, the appellant submitted a financial status report in which she reported that she was receiving benefits from the Social Security Administration (SSA).  She also asked for a waiver of collection.  

In the July 2014 informal hearing presentation, the appellant's representative expressed a lack of understanding as to how the overpayment was allowed to occur.  The representative referred to an overpayment of $5,598.00 and did not mention the overpayment amount of $31,328.00 that was given in the December 2012 COWC waiver denial and in the February 2013 Statement of the Case (SOC).

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2012); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The Board presumes that, by these statements, the appellant intended to challenge the creation and/or the calculation of her indebtedness.  

The Board notes that it is unclear from a review of the evidence of record what calculations were used in determining that a $31,328.00 overpayment had been created for the period from February 1, 2008 to August 31, 2012, in part because it is not delineated how much of the appellant's monthly benefit during the period in question was withheld each month to pay prior VA overpayment debts.  It is unknown whether the two VA demand letter amounts listed above ($15,134.00 and $5,598.00) were ever resolved in whole or in part.  

The Board therefore finds that a remand for development is necessary with regards to the issue of whether the debt as calculated is correct.  Accordingly, it will be necessary for the RO to adjudicate the issue of the creation and calculation of the appellant's debt and thereby provide clarification as to the calculations and figures used in determining the amount of the overpayment.  Once the RO has adjudicated this issue, the COWC may readjudicate the appellant's request for waiver of recovery of any debt that is found by the RO to validly exist for the period beginning February 1, 2008, and ending August 31, 2012.  

Therefore, in order to ensure full compliance with due process requirements, the case is hereby REMANDED for the following action:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the COWC, and associate all IVM documents with the IVM file.

3.  Have the appellant complete an updated, current Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts for her household.  Request supporting documentation from the appellant as deemed appropriate.  This information is required for purposes of determining whether there is undue hardship associated with collection of the debt.

Once obtained, all documentation must be associated with the claims file.  

4.  Have the appellant submit completed EVRs (VA Forms 21-0516-1) and FSRs (VA Forms 5655), clarifying her income and expenses for the years 2008 through 2012, when the overpayment in question was created. 

5.  Thereafter, provide the appellant an audit of her account in writing, which clearly shows the date of the start of death pension benefit payments, the amount of the death pension benefit, the date of the reduction or cessation of the death pension benefit and the reason for the reduction or cessation, to include details of any recoupment of any prior VA overpayment debt.  

The audit and accompanying letter must clearly explain to the appellant the creation of the amount of any debt or overpayment that was assessed against her and take into account any withholding of death pension benefits for the recoupment of any prior VA overpayment debt.

Set forth in the record a chart reflecting for the entire period beginning February 1, 2008, and ending August 31, 2012:

      a. Month-by-month amounts of death pension benefits paid to the appellant as shown by a paid and due audit;
      
      b. Month-by-month amounts of pension benefits withheld/recouped for repayment of prior VA overpayment debt(s);
      
      c. Month-by-month amounts of the appellant's total income from all sources; and
      
      d. Month-by-month amounts of the appellant's total deductible medical expenses.

6.  A copy of the audit and a copy of the chart must be placed in the claims file.  The appellant must be provided an appropriate opportunity to respond.

7.  Following completion of the above-referenced development, determine whether the appellant's debt was properly created and, if so, whether the amount of such debt was correctly calculated for the period beginning February 1, 2008, and ending August 31, 2012.  The reasoning for the calculation of the amount of the debt must be set forth in detail.  

8.  Inform the appellant of:

      a. The determination as to the creation and calculation of any indebtedness; and
      
      b. Her appellate rights as they pertain to such determination.

If she files a notice of disagreement on this issue, a statement of the case (SOC) must be issued, and the appellant and her representative must be afforded the appropriate amount of time to perfect her appeal to the Board by filing a substantive appeal.  

9.  The COWC must then review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations.

10.  If the decision of the COWC remains adverse to the appellant, then she and her representative must be furnished an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the waiver claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

